Case 2:21-cv-03375-MWF-PLA Document 5 Filed 04/19/21 Page 1 of 2 Page ID #:184



  1

  2

  3

  4

  5

  6                                UNITED STATES DISTRICT COURT

  7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

  8

  9    SHON OLIVENTA WILLIAMS,                           No. 2:21-cv-0658 DB P
 10                       Petitioner,
 11           v.                                         ORDER
 12    L. BIRD,
 13                       Respondent.
 14

 15          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

 16   corpus pursuant to 28 U.S.C. § 2254.

 17          The application attacks a conviction issued by the Superior Court of California, County of

 18   Los Angeles. (ECF No. 1 at 1.) While both this court and the United States District Court in the

 19   district where petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit

 20   Court, 410 U.S. 484 (1973), any and all witnesses and evidence necessary for the resolution of

 21   petitioner’s application are more readily available in Los Angeles County. Id. at 499 n.15; 28

 22   U.S.C. § 2241(d).

 23   ////

 24   ////

 25   ////

 26   ////

 27   ////

 28   ////
Case 2:21-cv-03375-MWF-PLA Document 5 Filed 04/19/21 Page 2 of 2 Page ID #:185



  1             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

  2             1. This matter is transferred to the United States District Court for the Central District of

  3   California.

  4   Dated: April 17, 2021

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15
      DB:12
 16   DB:1/Orders/Prisoner/Habeas/will0658.108

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                           2
